PER CURIAM.
Because the showing made by the criminal defendant below was totally insufficient to justify a bodily intrusion into the privacy of the alleged victim, the order requiring her to provide a DNA sample is quashed. See State v. Famiglietti 817 So.2d 901 (Fla. 3d DCA 2002), review dis*114missed, 838 So.2d 528 (Fla.2003); State v. Kuntsman, 643 So.2d 1172 (Fla. 3d DCA 1994); State v. Brewster, 601 So.2d 1289 (Fla. 5th DCA 1992); Bartlett v. Hamwi, 626 So.2d 1040 (Fla. 4th DCA 1993).
Certiorari granted.